Exhibit 23.7 Consent of Independent Registered Public Accounting Firm The Board of Directors Jefferies Group, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-51494 and 333-143770) on Form S-8 and (No. 333-145668) on Form S-3 of Leucadia National Corporation of our report dated February 26, 2010, with respect to the consolidated statements of financial condition of Jefferies Group, Inc. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of earnings, changes in stockholders’ equity, comprehensive income and cash flows for each of the years in the two-year period ended December 31, 2009, which report refers to retrospective changes in the accounting for noncontrolling interests in subsidiaries and earnings per share and appears in the 2009 Annual Report on Form 10-K of Leucadia National Corporation. /s/ KPMG LLP New York, New York
